Citation Nr: 1819731	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-00 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation. 

2. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to May 7, 2010. 


REPRESENTATION

Veteran represented by:	Lori Chisolm, Attorney


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel
INTRODUCTION

The Veteran had active service from October 1961 to October 1963. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Board remanded the Veteran's claim to issue a supplemental statement of the case (SSOC) and to obtain a VA examination for the Veteran's hypertension.  The matter has now returned to the Board for appellate consideration. The Board finds there has been substantial compliance with its prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand). Specifically, the Veteran underwent a VA examination for his hypertension in November 2017. As disclosed below, a SSOC regarding the earlier effective date for left acromioclavicular separation is not needed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
The issue of a TDIU prior to May 7, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

1.  In April 2011, the Board granted an earlier effective date of December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation.  

2.  A March 2012 rating decision implemented the earlier effective date awarded by the Board; later that month the Veteran submitted a statement of disagreement with that rating decision.  

3.  The weight of the competent and probative evidence is against a finding that the Veteran's hypertension manifested in service or within a year of separation from service, or is otherwise related to service, to include his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The Veteran's March 2012 communication fails to satisfy the requirements for either a notice of disagreement with the March 2012 rating decision or a motion for reconsideration of the April 2011 Board decision.  38 U.S.C.A. §§ 7103, 7104, 7105; 38 C.F.R. § 20.201, 20.1000, 20.1001 (2017).

2.  The criteria to establish service connection for hypertension have not been met. 38 U.S.C. § 1101, 1131, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but it is not required to provide assistance to a claimant if there is not a reasonable possibility that assistance would aid in substantiating the claim. VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim. 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

The Veteran and his representative have not alleged any specific deficiencies in VA's duties to notify and assist. It will not be discussed further. As such, the Board will proceed with consideration of the Veteran's appeal.

Earlier effective date 

An April 2011 Board decision awarded an earlier effective date of December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation.  In a March 2012 rating decision, this award was implemented. 

In March 2012, the Veteran's prior attorney filed a notice of disagreement (NOD) with the March 2012 rating decision, contending that the Veteran was entitled to an earlier effective date for left acromioclavicular separation. See 3/29/2012, VA 21-4138, at p. 1.

The Board notes that a valid NOD may only be filed with respect to "an adjudicative determination by the agency of original jurisdiction." 38 C.F.R. § 20.201 (2017). The Veteran may not challenge the merits of the Board's decision by way of disagreement with a rating decision issued by the AOJ, which simply implements the Board's decision. See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gover, 10 Vet. App. 404, 409 (1997) ("a RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal.").  In this case, the March 2012 rating decision was not the type of adjudication for which a valid notice of disagreement could be submitted.

The Board has also considered whether the March 2012 NOD can be construed as a motion for reconsideration of the April 2011 Board decision. However, the Board finds that it cannot. "[F]iling a motion for reconsideration at an RO constitutes a constructive filing of a motion for reconsideration at the Board." Fithian v. Shinseki, 24 Vet. App. 146, 154 (2010). "[S]trict compliance as to where within the Board, or even within VA, the motion for reconsideration must be filed is not required." Id. at p. 155. However, these cases are distinguishable because in the March 2012 NOD, the Veteran's attorney is disagreeing with the March 2012 rating decision, and not filing a motion for reconsideration. 

A motion for reconsideration must be in writing and must include (1) the name of the veteran, (2) the applicable VA file number, and (3) the date of the Board's decision to be reconsidered. 38 C.F.R. § 20.1001(a)(2016); Kouvaris v. Shinseki, 22 Vet. App. 337 (2009). A request for reconsideration must also set forth the alleged obvious error of fact or law in the applicable decision of the Board, or other appropriate basis for requesting reconsideration. 38 C.F.R. § 20.1001(a); Kouvaris, 22 Vet. App. 377. 

The NOD at issue here does not meet these requirements as it specifically disagrees with the March 2012 rating decision, not the April 2011 Board decision. See 3/29/2012, VA 21-4138 ("The veteran is not satisfied with the VA's treatment of all his claims, in particular issues in the March 5, 2012. [sic] He seeks Board review of all issues in the decision, including the failure to award a higher rating and earlier effective date for left acromioclavicular separation.").  Additionally, the NOD does not state the alleged obvious error of fact or law. 

As the Veteran did not file a motion for reconsideration, or appeal the Board's April 2011 decision to the Court of Appeals for Veterans Claims, the decision is final, and cannot be challenged via disagreement with the RO's subsequent promulgation of the Board's decision.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100. Accordingly, the issue is dismissed.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.10(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a), (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

The Veteran has a current diagnosis of hypertension. See 04/05/2016, CAPRI, at p. 5. He asserts that his hypertension is secondary to his service-connected disabilities. 

The Veteran is competent to report his observable symptoms and history of treatment. He has submitted articles linking PTSD (one of his service-connected diseases) to hypertension.  The Board acknowledges these documents, but also notes that he is not competent to diagnose the cause of his hypertension, as this requires medical expertise. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). In this case, the probative medical evidence weighs against a link between the current diagnosis and the Veteran's service-connected disabilities, as discussed below.

In November 2017, the VA examiner considered the etiology of the Veteran's hypertension. The examiner opined that the Veteran's hypertension is less likely as not incurred in service or related to active service, or caused by or aggravated by his service-connected disabilities. See 11/17/2017, C&P Examination, at p. 1-2. Concerning active service, the examiner noted that his pre-induction examination for blood pressure was 120/68 mmHg; the induction examination recorded blood pressure at 150/70, 130/94/ 136/74 mmHg; a March 1962 EKG did not indicate changes that would relate to hypertension; and finally, his separation examination in August 1963 recorded normal blood pressure at 118/68 mmHg. Id. at p. 2. The examiner stated that the Veteran's blood pressure readings throughout this period did not support a pre-existing hypertension disability, nor did it support chronic or ongoing hypertension when he was discharged. Id. The Veteran was not diagnosed with hypertension until the 1980s - more than a year after he exited service in 1963. Id.

Additionally, the examiner noted the Veteran's risk factors for hypertension, including age, smoking history, and gender. The examiner stated that scars, shoulder separation, and PTSD are not risk factors for developing hypertension, which the majority of medical research supports. Id. at p. 3. Furthermore, the examiner reviewed the articles submitted by the Veteran, but explained that the majority of current medical evidence finds that PTSD does not develop hypertension. Id. at p. 3. The examiner also addressed the Veteran's PTSD medication, but stated it would cause not hypertension, as he was diagnosed with hypertension in the 1980s and did not begin taking medication for PTSD until 2008.  Finally, the examiner addressed the Veteran's contention that his blood pressure elevates in times of stress and therefore is related to his PTSD. However, the examiner stated that temporary blood pressure elevation during stressful events is a normal physiological response, and temporary elevations are not the same as hypertension, and would be unlikely to aggravate hypertension. Id. 

The examiner's opinion is deemed highly probative as the examiner thoroughly reviewed the Veteran's claims file as shown by the examiner's detailed evidence review and documentation noting relevant portions of the Veteran's past medical and service treatment records. The examiner addressed the Veteran's contentions and his submitted web articles, and explained why it was less likely than not that, his service-connected disabilities caused or aggravated his hypertension. The examiner also identified risk factors for the Veteran's hypertension to include age, smoking history, and gender. Moreover, it was accompanied by a clear rationale. For these reasons, it is considered highly probative. 

Again, the Board acknowledges the Veteran's belief, as well as his submitted articles, that his hypertension is related to his service-connected disabilities. However, the highly probative medical evidence provides alternative causes, and notes that the vast majority of current medical literature does not show PTSD causing or aggravating hypertension. 

Accordingly, the Board finds that service connection for hypertension is not warranted on a secondary basis, as the preponderance of the probative medical evidence does not establish a relationship between the Veteran's service-connected disabilities and his hypertension. 

The Board has also considered whether service connection is warranted on a direct basis.  In this regard, the service treatment records do not show a diagnosis of, or treatment for, hypertension. Additionally, the Veteran's separation examination shows a blood pressure reading of 118/68 mmHg, and no indication of a heart or vascular abnormality. See 07/29/2014, STR-medical, at p. 3. Moreover, the Veteran did not begin treatment for hypertension until the 1980s, more than a year after he left service. See 11/17/2017, C&P Examination, at p. 3. As such, there is no evidence that the Veteran's hypertension manifested in service. Likewise, there is no evidence that it is otherwise related to an event or injury in service. Therefore, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303(a). Finally, presumptive service connection on the basis of a chronic disease is not warranted, as there is no evidence that the Veteran's hypertension manifested within one year of separation from service. 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

In light of the evidence above, the Board concludes that the preponderance of the evidence is against a finding of service connection for hypertension, to include as secondary to the Veteran's service-connected disabilities. For the above reasons, the preponderance of the evidence is against the claim and the benefit of the doubt doctrine does not apply. 38 U.S.C. § 5107(b).






ORDER

The claim of entitlement to an effective date earlier than December 13, 2004, for the assignment of a 10 percent rating for left acromioclavicular separation is dismissed.

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities, is denied. 


REMAND

The Veteran contends that he is unable to work due to his service-connected disabilities. See 7/21/2008, VA 21-8940.  

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Generally, to be eligible for a TDIU, a percentage threshold must be met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The sole fact that a veteran is unemployed or has difficulty securing employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). Entitlement to TDIU is based on an individual's particular circumstance. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. 

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling; left acromioclavicular separation, rated as 20 percent disabling; left acromioclavicular separation, joint osteoarthritis with dislocation rated as 20 percent disabling; and laceration scars, rated as 10 percent disabling. He currently has an 80 percent rating from May 7, 2010. Prior to May 7, 2010, he was rated at 40 percent disabling.  

As the Veteran is seeking entitlement to a TDIU prior to May 7, 2010, he does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the combined rating does not satisfy the percentage requirements. Indeed, he does not have a single disability of 60 percent disabling, nor does he have one that is 40 percent disabling when his total combined disability rating is 70 percent prior to May 7, 2010. 38 C.F.R. § 4.16(a). Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a). 

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b). Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation Services, for extraschedular consideration of a TDIU. 38 C.F.R. § 4.16(b). Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In this case, the Veteran asserts that his service-connected PTSD has prevented him from working since 2003. During service, he was in an accident, which caused his PTSD. See 1/18/2008, VA Examination, at p. 16. He contends that he is unable to drive because of his fear of being in a moving vehicle because of his PTSD. See 12/08/2008, Correspondence, at p. 1. 

As the Veteran has remained unemployed since 2003, the Board finds that a referral to the Director, Compensation Services, for a determination of entitlement to an award of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any records cannot be obtained, notify the Veteran and his attorney of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records. 

2. Refer the Veteran's claim for a TDIU per § 4.16(b) to the Director, Compensation Services, for extraschedular consideration as to whether his service-connected disabilities preclude him from participating in gainful employment as needed. 

3. After completion of the above, readjudicate entitlement to a TDIU considering all relevant evidence. If the benefit sought is not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


